—In an action to recover damages for legal malpractice and medical malpractice, the defendants separately appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated February 28, 2000, which granted the plaintiffs motions (1) to renew his prior motion to vacate the dismissal of the action under CPLR 3404, and, upon renewal, vacated the dismissal and restored the action to the trial calendar, and (2) to vacate a judgment of the same court entered November 3, 1999, in favor of the defendant Harvey R. Manes.
Ordered that the appeals by Stuart L. Finz and Judy Donnel are dismissed as abandoned; and it is further,
Ordered that the appeals by the defendants Baron & Vesel, P. C., Finz & Finz, P. C., Barry S. Huston, Edward Vesel, Peter *406D. Baron, and Martin L. Baron from so much of the order as granted the plaintiffs motion to vacate the judgment in favor of the defendant Harvey R. Manes are dismissed, as those appellants are not aggrieved by that part of the order (see, CPLR 5511); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the plaintiff is awarded one bill of costs, payable by the appellants appearing separately and filing separate briefs.
The Supreme Court providently exercised its discretion granting renewal, vacating the dismissal of the action, vacating the judgment in favor of the defendant Harvey R. Manes, and restoring the action to the trial calendar (see, Kinsler v Iovino, 277 AD2d 286; Scott v Brickhouse, 251 AD2d 397; Pepe v Tannenbaum, 262 AD2d 381). Ritter, J. P., Altman, Gold-stein and McGinity, JJ., concur.